Hill, Justice,
dissenting.
When analyzed it will be seen that the majority says that there are no precedents for solving a severability problem where the enactment is written in the alternative; that the enactment could have been written as an exception or proviso; that if it had been so written it would be unseverable; that we can not judicially ascertain the legislative intent; and that being thus unable to judicially ascertain the legislative intent, we reverse.
The city enacted an ordinance governing railroad crossings for the safety of its citizens. It gave the railroad an option — slow down in town to 15 m.p.h., or put a flagman at each crossing. The railroad challenged the flagman provision and had it declared invalid. Now the railroad argues that if the city had known it could not require a flagman to warn motorists of trains, then the city would not have enacted, as an alternative, a 15 m.p.h. speed limit. The majority can not accept that. So the majority say they do not know what the city would have done, and being without such information, they agree with the railroad, reverse the trial judge and strike down the remaining part of the ordinance which was valid when standing alone.
I would say that when, in a severability case, we are unable to ascertain the legislative intent, then let what *173the legislature enacted stand; do not strike it down simply because we lack information. I would say further that when safety legislation is enacted in the alternative, and one alternative is found to be invalid, the other safety feature should be salvaged unless the legislative intent clearly would be to the contrary. As Judge Cardozo said in People v. Knapp, 230 N. Y. 48, 63 (129 NE 202, 208) (1920), cert. den., 256 U. S. 702 (1921), "Our duty is to save, unless in saving we pervert.”
Let us put this last assertion to the test. Suppose that a city were to adopt an ordinance requiring all hotels, motels, and apartments which have swimming pools over 4 feet deep to provide a lifeguard, or prohibit children under 6 years of age from using such pools unless accompanied by adults. It could be written to provide that all children under 6 using such pools must be accompanied by adults, except where a lifeguard is present. If the lifeguard requirement were declared invalid, the majority would say that perhaps the city intended to let young children swim unattended. I would reach a contrary conclusion in the hypothetical, and in this case. I therefore dissent.
I am authorized to state that Chief Justice Nichols joins in this dissent.